Citation Nr: 1217592	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-14 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was submitted to reopen the claim for entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence was submitted to reopen the claim for entitlement to service connection for a bilateral foot condition, including as secondary to diabetes mellitus.

3.  Whether new and material evidence was submitted to reopen the claim for entitlement to service connection for a left eye condition, including as secondary to diabetes mellitus.

4.  Entitlement to service connection for a kidney disorder, including as secondary to diabetes mellitus.

5.  Entitlement to service connection for a right ankle condition, including as secondary to diabetes mellitus.

6.  Entitlement to service connection for right leg shorter than left leg, including as secondary to the right ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 20, 1977, to February 22, 1977.  This appeal comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The December 1999 decision denied the Veteran's claim for entitlement to service connection for a kidney condition.  The Veteran perfected an appeal and in September 2004 the Board remanded the issue for additional development.  Since then, the remand directives have been substantially complied with and the case is again before the Board for consideration.  The Board recognizes that the May 2007 rating decision considered this claim as though it was a request to reopen a previously denied claim.  However, because this is the first time the matter has been returned to the Board since the September 2004 remand, it is a continuation of the original appeal, rather than a new claim.  No new and material evidence is required as to the claim for entitlement to service connection for a kidney condition.

The May 2007 decision concluded that new and material evidence had not been submitted to reopen the claims for service connection for a bilateral foot condition and a left eye condition.  In addition, the RO denied service connection for a right ankle condition, and for the right leg being shorter than the left.  The September 2008 rating decision concluded that new and material evidence had not been submitted to reopen the claim for service connection for diabetes mellitus.  The Veteran filed a timely appeal to the Board as to each of these claims.

The Veteran provided sworn testimony before a Veterans Law Judge (VLJ) as to his kidney claim in May 2004.  The VLJ that presided over that hearing is no longer employed by the Board.  However, the Veteran again provided hearing testimony as to this issue, as well as the other issues under appeal, in January 2012 before the undersigned VLJ.  A transcript of both hearings is in the claims folder.


FINDINGS OF FACT

1.  A Board decision dated in September 2004 declined to reopen the previously denied claim for service connection for diabetes mellitus on the basis that there was no new evidence to show that the Veteran's diabetes initially manifested in service, or that a preexisting condition was aggravated during service.

2.  Although the evidence received since the September 2004 denial of service connection for diabetes mellitus was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and/or redundant of the evidence of record at the time of that last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

3.  A Board decision dated in September 2004 denied service connection for a bilateral foot condition and for a left eye disorder on the basis that there was no evidence showing a causal link between these disabilities and the Veteran's active service.

4.  Although the evidence received since the September 2004 denial of service connection for a bilateral foot condition and for a left eye disorder was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claims, is cumulative and/or redundant of the evidence of record at the time of that last prior final denial, and does not raise a reasonable possibility of substantiating the claims.

5.  There is no evidence showing that the Veteran's kidney disorder initially manifested in service, and the Veteran is not service connected for any condition.

6.  There is no evidence showing that the Veteran's right ankle condition initially manifested in service, and the Veteran is not service connected for any condition.

7.  There is no evidence showing that the Veteran's right leg is shorter than his left leg due to any in-service event, and the Veteran is not service connected for any condition.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the claim of entitlement to service connection for diabetes mellitus is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
 
2.  New and material evidence has not been received and the claim of entitlement to service connection for a bilateral foot condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  New and material evidence has not been received and the claim of entitlement to service connection for a left eye condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The criteria for establishing service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

5.  The criteria for establishing service connection for a right ankle condition have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

6.  The criteria for establishing service connection for right leg shorter than left leg have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In letters dated in January 2006, May 2006, and June 2008, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, including on a secondary basis, and to reopen previously denied service connection claims.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also informed the Veteran of the reason for the prior denial of service connection for diabetes mellitus, and for the bilateral foot and left eye conditions, as well as the type of evidence needed to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The May 2006 letter also advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The Veteran's diabetes claim was last readjudicated in August 2010, and the remaining claims were last readjudicated in April 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, and VA treatment records, as well as his lay statements and hearing testimony.  The Board recognizes that the Veteran was not afforded a VA examination regarding his claims; however, examinations are not necessary in this case.  There is no dispute that the Veteran currently suffers from the disabilities claimed.  Rather, the diabetes claim turns on the existence of symptoms noted in service that may show aggravation, which, as explained below, are not apparent in the service treatment records.  The remaining claims are based upon the existence of a service-connected disability, of which there are none.  The Board recognizes that at his May 2004 hearing, the Veteran testified that a private physician suggested that his kidney disorder may be related to service; however, the service treatment records, as discussed further below, are devoid of evidence of a kidney disorder.  A current VA examination would not lend support to establishing the requirement of in-service incurrence.  Moreover, until new and material evidence is submitted to reopen a finally denied claim, a VA examination is not required.  38 C.F.R. § 3.159(c)(4)(iii).  As a VA examination would not provide information relevant to the claims at hand and is not required for the issues requiring new and material evidence, an examination is not needed to make a determination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A remand for this purpose is, therefore, unnecessary.
 
The Board also notes that actions requested in the prior remand with respect to the kidney disorder claim have been undertaken.  The requisite private medical records relating to the Veteran's 2003 kidney transplant were associated with the claims folder.  These records were considered by the RO in later adjudication of the claim.  Accordingly, the Board finds that the remand directives have been substantially complied with, and a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Petition to Reopen Previously Denied Claims 

The Veteran's claims of entitlement to service connection for diabetes mellitus, the bilateral foot condition, and left eye condition were last denied by way of a September 2004 Board decision.  The Veteran did not appeal the Board's decision nor has reconsideration been ordered; therefore, that decision is final.  See 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  Since September 2004, the Veteran has submitted statements in which he claimed that service connection is warranted for his diabetes mellitus, bilateral foot condition and left eye condition.  Thus, the Veteran is attempting to reopen three previously denied claims.  New and material evidence is required to reopen these claims. 

Generally, a claim that has been denied by the Board may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  The exception to this rule is
38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

      Diabetes Mellitus

Service connection for diabetes mellitus was originally denied by way of a December 1988 rating decision, because the evidence established that the Veteran had diabetes prior to service and that it was not aggravated during service.  The Veteran raised the claim again several times, including in September 1999.  The Veteran appealed the December 1999 denial to the Board and in September 2004 the Board issued a decision declining to reopen the diabetes claim.  This decision was the last prior denial of the diabetes claim.  The basis for the Board's denial was that there was no evidence to show an in-service incurrence of diabetes, and no evidence to show that the preexisting diabetes was aggravated during service.  Thus, the Board found that no new and material evidence had been received to warrant a reopening of the claim. 

The evidence of record at the time of the 2004 Board decision included service treatment records, post-service VA outpatient records dating through 2002, private treatment records dating between 1985 and 2001, and the Veteran's hearing testimony.  

Service treatment records do confirm that the Veteran, at the time of his December 1976 entrance examination, was taking medication to manage sugar in his urine.  A January 1977 clinical note clarifies that at the time of entry the Veteran was taking medication prescribed by his private physician.  The February 1977 medical board Narrative Summary confirms that he had a history of diabetes mellitus characterized by the requirement of Orinase three times per day.  The February 1977 separation examination notes his diabetes was mild and required oral hypoglycemic agents.  He was declared unfit for service due to his diabetes and on the February 1977 medical board report it was noted that his "unfitness is not a result of a condition which was incurred or aggravated during any period of active service."  A post-service private clinical record dated in February 1985 notes that the Veteran had diabetes mellitus since October 1974, under "excellent control" using oral anti-glycemic agents.  This note shows that the Veteran's diabetes started to worsen in approximately 1983, two years prior to the visit.  Thus, the evidence of record at the time of the September 2004 Board decision shows that the Veteran had diabetes controlled by oral hypo/anti glycemic agents from prior to his entry into service, through his short period of service and for several years after until it eventually started to worsen.

Evidence received since September 2004 includes VA outpatient treatment records, private records from the University of Alabama, Birmingham, Hospital, and the Veteran's January 2012 hearing testimony.  The Board reviewed the medical records meticulously in an effort to find evidence suggesting that the Veteran's diabetes may have been aggravated by his active service, or suggesting that it did, in fact, initially manifest during service.  Unfortunately, no such evidence exists.  The records show that the Veteran was indeed continuously treated for his diabetes, as well as for the residual disabilities, but there is no discussion in these relatively recent records of any relationship between the diabetes and his active service some thirty years prior.  

At his January 2012 hearing, the Veteran initially testified that his diabetes mellitus did not exist prior to service.  He reported that he initially started having problems with his diabetes three to four weeks into his service.  See hearing transcript at pages 2-3.  He reported that he was on no medication and that his diabetes, which was reportedly diagnosed three to four weeks into his service, was controlled by diet alone.  Id. at page 4.  Later in his testimony, the Veteran reported that he had been diagnosed with diabetes just out of high school in 1974, but cleared of it, and that at the time of his entry into service he was on no medication.  Id. at pages 9-10.  The Veteran testified that he was first put on pills for his diabetes after his discharge from service.  Id. at page 13.  Thus, the Veteran, at his hearing, first suggested that he did not have a preexisting diabetes condition and that it initially manifested three to four weeks into service, and later attempted to clarify his claim as one of aggravation, alleging that he had diabetes that was cleared prior to service in 1974, which was aggravated during service leading to his need for oral medication immediately following discharge.  The Board notes that at his May 2004 Travel Board hearing, during the pendency of the previous appeal of the diabetes claim, the Veteran specifically testified that he had diabetes at the time of entry into service and that he was taking Orinase at the time he entered service.  See May 2004 hearing transcript at pages 6-7. 

The Board's first observation is that 2012 hearing testimony is internally inconsistent.  At one time, the Veteran contends that his diabetes initially manifested in service, and later he contends that his diabetes preexisted and was aggravated by service.  The Board also makes note of the inconsistency between the 2012 testimony and the Veteran's service treatment records, as well as his 2004 hearing testimony, both of which are summarized, above.  The service treatment records, already of record at the time of the prior denial, confirm that the Veteran was in fact diagnosed with diabetes and in receipt of oral medication at the time of his entry into service.  Furthermore, at the May 2004 hearing the Veteran confirmed that he was taking medication for diabetes at the time of his entry into service.  Yet, at his 2012 hearing he testified that he did not take medication for diabetes until after his separation from service.  

While credibility of the evidence, but not its weight, is to be presumed pursuant to Justus v. Principi, 3 Vet. App. 510, 513 (1992), "[t]his is not to say the Justus credibility rule is boundless or blind; if the newly submitted evidence is inherently false or untrue . . . , the Justus credibility rule simply would not apply."  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  Here, the Veteran provided current testimony that was internally inconsistent and completely contrary to other sworn testimony and evidence.  The Board finds the Veteran's 2012 hearing testimony that he did not have diabetes prior to service and was not on medication for it during service is inherently untrue, and may not be used as evidence sufficient to reopen his previously denied diabetes service connection claim.  Id. ("Justus does not require the Secretary to consider the patently incredible to be credible.").  

Moreover, there is no evidence in the claims folder to establish that the Veteran is competent to render a medical diagnosis.  Thus, his lay contention that his diabetes increased in severity due to service is not new and material evidence, because the Veteran is not competent to render opinion as to such complicated medical matters.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (noting that new and material evidence requirement is not satisfied by a veteran's own unsubstantiated opinion as to medical matters).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for diabetes mellitus, while new in the sense that it was not previously considered, does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and/or redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a), and the claim for service connection for diabetes mellitus is not reopened.

      Bilateral Foot and Left Eye

Service connection for a bilateral foot condition and a left eye condition was denied in September 2004 because there was no evidence to establish a causal link between these disabilities and the Veteran's active service.  The evidence of record at the time of the 2004 Board decision included service treatment records, post-service VA outpatient records dating through 2002, private treatment records dating between 1985 and 2001, and the Veteran's hearing testimony.  Service treatment records are completely silent as to any symptoms related to either the feet or the left eye.  Moreover, the post service records also do not relate either disability to service.  October 1988 records show that the Veteran's diabetes is the suggested cause of his infected foot.  A January 1992 private clinical note shows the Veteran's history of victrectomies in both eyes due to proliferative diabetic retinopathy.  January 1994 private records show that the Veteran had chronic foot infection in the bone, but there is no mention of a link to service.  October 1995 private records show that the Veteran had a macular hole in the left eye, but there is no mention of its initial diagnosis as having been in or due to service.  These records suggest that both the disabilities of the feet, as well as of the left eye, are related to diabetes.  The Board, therefore, in 2004 denied the claims as not directly related to service.

Evidence received since September 2004 includes VA outpatient treatment records, private records from the University of Alabama, Birmingham, Hospital, and the Veteran's January 2012 hearing testimony.  These records are devoid of evidence suggesting that the Veteran's bilateral foot disability and his left eye condition are related to his active service.  In fact, at his January 2012 Board videoconference hearing, the Veteran made it clear that he does not contend that these disabilities manifested during service.  See hearing transcript at page 15.  

As to his left eye, the Veteran testified that the condition first occurred in 1989 and that it is due to his diabetes.  Id. at page 7.  He also reported that his foot problems are due to circulation issues caused by diabetes.  Id. at page 9.  In other words, the Veteran's claim is that both his bilateral foot condition and his left eye condition were caused by his diabetes mellitus, which he believes should be service connected.  

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  However, in this case, the Veteran's diabetes is not a service-connected condition.  Thus, the Board does not find that the allegations that the bilateral foot and left eye conditions were caused by his diabetes to be evidence new and material to his service connection claim, because these allegations do not present a reasonable possibility of substantiating the Veteran's claims.  Likewise, the other evidence of record submitted since September 2004 does not present a reasonable possibility of substantiating the Veteran's claims, because it does not lend support to establishing the fact that the bilateral foot or left eye conditions were incurred in service.  The record is devoid of evidence of a causal connection between the bilateral foot disorder and left eye disorder and the Veteran's service, and no new evidence has been added to the claims folder since 2004 to establish this fact.  

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a bilateral foot condition and left eye condition does not relate to an unestablished fact necessary to substantiate the claims, is cumulative and/or redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the Veteran's claims.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a) and the claims for service connection for a bilateral foot condition and left eye condition are not reopened.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).   Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011). 

In order to prevail on the issue of service connection, there generally must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

The Veteran is seeking to establish service connection for a disability of the right ankle, as well as a kidney disorder, both of which he contends were caused by his diabetes mellitus.  He is also seeking to establish service connection for a disability related to his right leg being shorter than his left, which he contends is due to surgery of his right foot.  

A review of his service treatment records reveals that there was no treatment related to the Veteran's right ankle, right leg, or kidneys during service.  There is essentially no evidence in the claims folder to suggest any relationship to service for any of the three claimed disorders.  The Board does recognize the Veteran's testimony at his May 2004 hearing that Dr. M. suggested that his kidney disorder may be directly related to service, but there is no medical evidence indicating that such a suggestion was documented.  See May 2004 hearing transcript at page 12.  The Board reviewed the 2003 records relating to the Veteran's kidney transplant, obtained post-remand, and these records do not show any causal connection between the Veteran's kidney disorder and his active service.  Thus, the evidence does not show, and the Veteran does not specifically contend, that these disabilities were incurred in service.  Service connection under 38 C.F.R. § 3.303 is, therefore, not warranted.  

The crux of the Veteran's claims is that the claimed disorders are due to other disabilities, which the Veteran argues should be service connected.  He is, therefore, claiming service connection for the right ankle, right leg, and kidney disorders on a secondary basis.  Again, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  A review of the record in this case reveals that the Veteran is not service connected for any disability.  The Veteran largely contends that his claimed disorders are due to his diabetes.  The decision, above, continues the prior denial of service connection for diabetes mellitus.  The Veteran is not service connected for any other disability.  Thus, there is also no basis upon which service connection may be granted for the right ankle, right leg, or kidney disorder under 38 C.F.R. §
3.310(a), because there is no service-connected disability to cause or aggravate the claimed disabilities.

As a final matter, the Board notes the Veteran served for one month and three days, a period of less than 90 days.  Thus, provisions related to presumptive service connection for chronic disabilities such as renal disorders and arthritis are not applicable.  38 C.F.R. § 3.307(a).

For the reasons set forth above, the Board finds the preponderance of the evidence is against the claims for service connection for a right ankle disability, a right leg disability, and a kidney disorder.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against each of the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).






	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received sufficient to reopen the claim of entitlement to service connection for diabetes mellitus, the benefit sought on appeal is denied.

New and material evidence not having been received sufficient to reopen the claim of entitlement to service connection for a bilateral foot condition, including as secondary to diabetes mellitus, the benefit sought on appeal is denied.

New and material evidence not having been received sufficient to reopen the claim of entitlement to service connection for a left eye condition, including as secondary to diabetes mellitus, the benefit sought on appeal is denied.

Entitlement to service connection for a kidney disorder, including as secondary to diabetes mellitus, is denied.

Entitlement to service connection for a right ankle condition, including as secondary to diabetes mellitus, is denied.

Entitlement to service connection for right leg shorter than left leg, including as secondary to the right ankle condition, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


